Citation Nr: 1112639	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  05-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness manifested by joint pain, muscle pain, fatigue, sleep disturbance, and headaches.

2.  Entitlement to service connection for an eye disability, claimed as residuals of a right eye injury and conjunctivitis.

3.  Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant served on active duty from October to December 1981, and from November 1990 to July 1991.  She also was a member of the National Guard from November 1976 to November 1977, and from May 1981 to April 1995.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Buffalo, New York, Regional Office (RO).

In October 2008, the Board separately considered and denied the appellant's claim of entitlement to service connection for manifestations of joint pain, muscle pain, sleep disturbance, fatigue, and headaches.  In light of the May 2010 decision of United States Court of Appeals for Veterans Claims (Court) discussed below the Board has styled the issues of the case as noted on the Cover Sheet. 

In addition to denying the foregoing claims, as well as entitlement to service connection for an eye disorder, the Board in October 2008 remanded the issue of entitlement to service connection for gastrointestinal disorder to the RO via the Appeals Management Center (AMC) for additional development.  The appellant appealed that portion of the Board's decision which denied her claims.  In a May 2010 Memorandum Decision, the Court set aside the October 2008 Board decision, and remanded the case for further appellate review consistent with the Court's decision.

As noted, the claim of entitlement to service connection for a gastrointestinal disability was remanded to the AMC/RO.  The AMC/RO substantially complied with the remand, continued the denial of the claim, and returned the case to the Board for further appellate review.  The Board, however, finds further development is indicated.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for an undiagnosed illness manifested by joint pain, muscle pain, sleep disturbance, and fatigue, and headaches; and, entitlement to service connection for a gastrointestinal disability, are addressed in the REMAND portion of the document below and are REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  An August 2001 rating decision denied entitlement to service connection for aching joints, blurred vision, diarrhea, and memory problems.  The August 2001 rating decision, however, specifically noted the service treatment records were not available.

2.  Between the April 2001 rating decision and prior to issuance of the March 2004 rating decision, the service treatment records were obtained and considered.  The records were in fact in existence in 2001.

3.  The preponderance of the probative evidence indicates that there are no currently diagnosed residuals of in-service eye trauma, and there is no evidence linking an acquired eye disorder to service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of her claim of entitlement to service connection for an eye disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

The RO received the appellant's claims for service connection in July 2003, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the appellant of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by the appellant, and notice of the evidence VA would attempt to obtain.  After notice was provided to her, she was afforded a meaningful opportunity to participate in the adjudication of the claim.  She was provided the opportunity to present pertinent evidence and testimony; however, she declined the opportunity for a hearing.  As was the case in 2008 with respect to this claim, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

In doing so the Board acknowledges that VA did not notify the appellant of the manner in which it determined disability ratings and effective dates, should service connection be granted.  That failure, however, is not prejudicial in light of the decision reached below.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The appellant has not been afforded a VA examination to determine the nature and etiology of any eye disorder.  A VA examination or opinion, however, is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the appellant suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the appellant 's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the appellant is not triggered as the evidence of record does not meet these initial evidentiary thresholds.  While the appellant is shown to have suffered a superficial right eye abrasion in March 1991, there was no evidence of a unilateral disorder in June 1991.  Moreover, the postservice record shows that the appellant was treated in 1992, for a tear film instability after feeling that she had injured the eye with a foreign body, and 1995 private employment records show a postservice eye injury at her civilian job.  While treated for a refractive error in 2005, a refractive error is not a compensable disorder under 38 C.F.R. § 3.303, and there is no competent evidence that the claimed disability may be associated with either the appellant's service or any other service-connected disability.  As such, the Board finds no duty to afford the appellant a VA examination.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Jurisdiction

When a claim is disallowed and no notice of disagreement is filed as required by regulation, the action or determination becomes final, and the claim will not be reopened except as provided by applicable regulation.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  The Court's May 2010 decision noted the Board's reference to an August 2001 rating decision that denied the appellant's claims for the same disorders as those currently on appeal and took exception to the Board's failure to explain the reasons and bases for addressing them in light of the prior denial.  The Board does so now.

A September 2000 rating decision denied entitlement to service connection for memory problems, aching joints, diarrhea, and blurred vision, under the now defunct "not well grounded" legal standard.  A September 2000 letter notified the appellant of the decision and of her appeal rights.  There is no indication or record that she appealed that decision.  In the absence of an appeal, the decision would normally have become final.  In the interim, however, the VCAA became effective.  Hence, pursuant to VAOPGCPREC No. 11-2000 (November 27, 2000), cited at 66 Fed. Reg. 33,311(2001), the claim was readjudicated. 

An August 2001 rating decision denied the claims under the VCAA.  An August 2001 letter notified the appellant of the decision.  Although she did not appeal the decision, and more than one year elapsed between the decision and her current claim, both the September 2000 and August 2001 rating decisions note that the appellant's service treatment records were not available for consideration.  

Applicable regulations provide that the requirement of new and material evidence does not apply where service treatment records are associated with the file which were not available at the time of the initial decision-as long they were in existence and could have been obtained by VA.  See 38 C.F.R. § 3.156(c).  The appellant's service treatment records meet all of those criteria.  Therefore, the RO was required to reconsider her claims de novo in light of the service treatment records, etc., and that was the basis of the March 2004 rating decision.  Therefore, there is no jurisdictional bar to the Board's review of the RO's determination on the merits.

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
Analysis

During the appellant's April 1981 enlistment examination, there were no complaints or clinical findings of eye disability of any kind.  Her bilateral visual acuity was 20/20, and she did not wear glasses.  Although her eyesight deteriorated during service to the point where she had to wear reading glasses, refractive error is not a disability for which service connection may be granted.  38 C.F.R. § 3.303(c).

During an April 1989 periodic examination, the appellant reported a history of pink eye (conjunctivitis) the previous year.  During a November 1990 periodic examination, she reported having trouble with an eye infection and was being treated by her family doctor.  Following a consultation with the ophthalmology service, the diagnosis was questionable resolved conjunctivitis. There was no evidence that such disability had been incurred in or as a result of service; and there was no evidence of eye disability on examination.  Indeed, following a consultation with the ophthalmology service, the diagnosis was questionable resolved conjunctivitis.

In March 1991, during her period of active duty in support of Operation Desert Storm/Desert Shield, the appellant sustained a superficial abrasion when she was struck in the right eye. The diagnosis was superficial abrasion.

In June 1991, she reported the history of being struck in the eye.  Although conjunctivitis was reported, there is no competent evidence that it was due to the right eye injury.  Indeed, not only did conjunctivitis affect both eyes, it was noted that she had had conjunctivitis in November 1990.

Private medical records, dated in April 1992, show that the appellant was treated for pink eye.  In October 1992, she complained that it felt as if she had a foreign body in her eye.  Examination at that time revealed clear lenses bilaterally.  Apparent mottling in the macular region was deemed as simply an irregular appearance, as no drusen was detected.  The ophthalmologist found no true visual difficulty or objective evidence of an eye disability.  He opined that the appellant's eyes were healthy for her age, and that the sensation of a foreign body in the eyes was not truly sicca but more likely due to tear film instability.  He recommended lubricants to ease the feelings of a foreign body in the eye.
 
In September 1995, following her discharge from the National Guard, the appellant's private employment records show that she injured her eye at work.  There is no competent evidence that such injury is in any way related to service.

A February 2005 VA outpatient optometry clinic entry notes the Veteran had been treated for conjunctivitis in Saudi Arabia several years earlier.  She reported use of Similasan for dry eyes, which she obtained over the counter.  Dilated fundus examination showed cup disc ratios of 0.4+.  She had deep, clear anterior chambers.  Pupil reflexes were normal, and extraocular muscles were full.  There was no strabismus.  The examiner issued a refraction prescription that corrected her visual acuity to 20/20 bilaterally.  He also noted that he would allow her to continue use of the Similasan on an as-needed basis.

Although the appellant sustained apparently minor eye trauma during her active service and had bouts of pink eye, the preponderance of the evidence shows the absence of any residual chronic eye disorder that warrants service connection.  The September 2004 lay statement of the appellant's pastor does not contradict the medical evidence of record set forth above.  His nonspecific statement that the appellant had trouble with her eyes and needed to take eye medicine is not inconsistent with the history and findings noted in the February 2005 VA optometry entry and other treatment records.  The evidence indicates that the "trouble" the appellant had with her eyes was addressed by a new refraction prescription, and the medicine was Similasan.  Again, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Thus, the Board is constrained to fine the preponderance of the evidence is against the claim.  Id.  The benefit sought on appeal is denied.

ORDER

Entitlement to service connection for an eye disability, claimed as residuals of a right eye injury and conjunctivitis, is denied.


REMAND

An October 2009 stomach examination report records the history of onset of the appellant's gastrointestinal problems as about 2001.  She reportedly had been treated with proton pump inhibitors and Omeprazole.  She was diagnosed with colon cancer in 2008.  The physician-assistant examiner diagnosed gastroesophageal reflux disease and noted there were no service treatment records that showed treatment for any gastrointestinal condition.

Significantly, contrary to the notation in the 2009 examination report, during a November 1990 periodic examination it was noted that the appellant had been taking medication for an ulcer but that the ulcer was not then active.  During treatment the following month, the diagnoses included acute gastroenteritis.

In April 1993, the appellant complained of stomach, liver, or intestinal trouble, and it was noted that she had a five-year history of treatment for a peptic ulcer.  However, the evidence was negative for findings of an ulcer, and negative for any evidence of a then current disability.

Private medical records, dated from September 1991 through the appellant's discharge from the National Guard in April 1995, as well as VA and private medical records, dated through October 2003, show the appellant has been treated for gastrointestinal disability, diagnosed primarily as gastritis and gastroesophageal reflux disease.  In light of these factors, the claims file must be referred back to an examiner for additional review and a nexus opinion. 

The Board notes further that there are instances in the Veteran's service treatment records and private records where she presented with complaints of arm, shoulder, and back pain, and muscle spasms to include one instance of being sore from her head to her feet.  The examiners noted various specific diagnoses on each occasion, to include lumbar strain, a right hand injury secondary to on-the-job trauma, and, in July 1999, job-induced depression.  Nonetheless, there has not been a review of the claims file by a physician to determine if the appellant's symptoms are due to an undiagnosed illness.

VA may compensate any Persian Gulf War appellant suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  To qualify, a disability cannot be attributed to any known clinical diagnosis, by history, physical examination, and laboratory tests.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the appellant's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the appellant's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the appellant and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated her claimed disorders since 2008.  After the appellant has signed any required releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If AMC/RO cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, refer the claims file to a physician examiner and ask the physician to opine whether there is at least a 50-50 probability that the appellant's currently diagnosed gastroesophageal reflux disease, or any other gastrointestinal disorder, is the result of a chronic medical entity that is related to the complaints instances documented in the service treatment records.  If the reviewing physician cannot provide the opinion without an examination of the appellant, the AMC/RO shall arrange the examination.

The claims file must be provided as part of any examination arranged, preferably 24 to 72 hours prior to the scheduled date of the examination.

The physician reviewer/examiner must provide a copy of their curriculum vitae with the examination report.

3.  If an examination is arranged, the AMC/RO will advise the appellant that it is her responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655.  

4.  After the above is complete, the AMC/RO will request a review of the claims file by an appropriate physician reviewer to determine if the appellant's complaints of joint pains, muscle pains, sleep disturbance, fatigue, and headaches are symptoms secondary to a specifically diagnosed medical illness or disorder; or, is there at least a 50-50 probability they are a manifestation of an undiagnosed illness, or are due to other diagnosed disorders.  If a viral or flu syndrome is diagnosed, in light of the order of the Court, please explain what those syndromes are.

All opinions provided should be fully explained and the rationale provided.  In preparing the requested opinions, the examining physicians must note the following: 

* "It is due to" means 100 percent assurance of relationship.
* "It is at least as likely as not" means 50 percent or more.
* "It is not at least as likely as not" means less than a 50 percent chance.
* "It is not due to" means 100 percent assurance of non relationship.

The examiners are further advised that the term "at least as likely as not" or a "50-50 probability" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining physician must specifically explain why the causation of any diagnosed disorder is unknowable?  Each examiner is asked to attach a copy of his/her curriculum vitae to the report.

5.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If either report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Then review the appellant's claims de novo in light of the additional evidence obtained.  If any claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  

She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


